Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.1 Page 1 of 56
                                                                                         FILED
                                                                                        Jan 28 2019
                      UNITED STATES DISTRICT COURT                                  CLERK, U.S. DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                                BY         sl CharityW     DEPUTY



  E.DRAKE                           CASE NUMBER: '19CV0192 CAB WVG

                        Plaintiff
  vs
  GALLAGHER BASSETT SERVICES, INC.,
  PAPYRUS RECYCLED GREETINGS, INC.,
  AND SCHURMAN FINE PAPERS INC.


                        Defendant


                    PLAINTIFF'S ORIGINAL COMPLAINT

  TO THE HONORABLE JUDGE OF SAID COURT:
         COME NOW; E.V. Drake, hereinafter referred to as "Plaintiff' or "Drake" and

  brings this action against the above Defendants as alleged herein.


                            I. JURISDICTION AND VENUE


          L      This action arises under the United States Constitution, particularly the

  First and Fourteenth Amendments, and the Civil Rights Act, 42 U.S.C. §§ 1981, 1983.

  Plaintiff brings suit under 42 U.S.C. § 1981, claims is conferred by §1343.

         2.      This Court has original jurisdiction over these federal claims pursuant to

  28 U.S.C. §§ 1331and1343.

         3.      This Court has authority to grant the requested declaratory judgment

  pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure 57. This

  Court has authority to issue the requested injunctive relief pursuant to 42 U.S.C. § 1983

  and Federal Rule of Civil Procedure 65.

                                               1
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.2 Page 2 of 56




          4.      The Court has jurisdiction over Defendant Gallagher Bassett Service Inc,

  hereon Gallagher Bassett, Papyrus Greeting Inc, hereon Papyrus, and Schurman Fine

  Papers Inc, hereon Schurman, because a corporation is deemed to reside in any juridical

  district where it is subject to personal jurisdiction at the time the action is commenced. 28

  USC §1391(c), Peay v. Bel/south Med. Assistance Plan, 205 F.3d 1206, 1210 n.3 (10th

  Cir.2000).

          5.      Venue is also proper in the judicial district where corporation is doing

  business. Gallagher Bassett, Papyrus, and Schurman are all doing business in San Diego,

  California. Papyrus is headquartered in California. 15 Wright, Miller & Cooper §3811.

  (28 U.S.C. § 139l(b)). Subsequently, Gallagher Bassett, Papyrus, and Schurman have

  sufficient contacts in the state of California for this Court to have personal jurisdiction

  over the above defendants. Langton v. Cbeyond Comm., LLLC. This litigation is a

  diversity action and asks a federal question.

          7.     Plaintiff invokes this Court's jurisdiction of this action also under, 15 USC

  §2301, 28 U.S.C. § 1331, §1332, §1343. And supplemental jurisdiction under 28 U.S.C.

  § 1367, over state law violations. When federal jurisdiction is founded upon diversity of

  citizenship under 28 U.S.C.S. § 1332, the district court is bound to apply state substantive

  law to plaintiff's claims. Plaintiff pleads supplemental jurisdiction under 28 U.S.C. §

  1367, over state law claims. Uniform Commercial Code §2-314, 2-315.

          8.     This Court has jurisdiction pursuant to 28 U.S.C § 1332 because the

  amount in controversy exceeds $75, 000.00, exclusive of interest and costs, and Plaintiff

  and Defendants are citizens of different states, creating diversity of jurisdiction.

         9.      Plaintiff invokes the Court's jurisdiction of this action under USC § 1331,

 )332. Plaintiff claims federal jurisdiction pursuant to Article III § 2, which extends the

  jurisdiction to cases arising under the U.S. Constitution.

                                                  2
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.3 Page 3 of 56




            10.    Jurisdiction is also allowed in the above cause of action pursuant to 28

  USC § 1981 and §1983 claims that the Plaintiff is making against Defendants. Sedgwick
  shall also be referenced as "Defendant."

            11.    This Court has authority to award attorneys' fees and costs pursuant to 42

  U.S.C. § 1988.

            12.    Plaintiff pleads supplemental jurisdiction under 28 U.S.C. § 1367, over

  state law claims. Federal Trade Commission Act (FTC Act) (15 USC §45) Section 5,

  [5(a)].

            13.    The amount of controversy exceeds ($75,000.00), exclusive of interest and

  costs. Plaintiff invokes the Court's jurisdiction of this action under the Civil Rights Act

  of 1991, 42 USC §1981; 42 U.S.C. § 1985, §1988, and 1928 USC § 1331, 1343, 18

  U.S.C. 1961-1968. Title 42 U.S. Code § 1983, Plaintiff claims federal jurisdiction

  pursuant to Article III § 2, which extends the jurisdiction to cases arising under the U.S.

  Constitution. This Court also has jurisdiction to 28 U.S.C. §1331, 1343(a), 28 U.S.C.

  §2201, 42 U.S.C. §1983, 42 U.S.C. 1988, 42 U.S.C. §1981, Civil Rights Act of 1871, 42

  U.S.C. §1985, 42 U.S.C. §1986. Jurisdiction is also conferred by 28 U.S.C. § 1331,

  which confers original jurisdiction upon this Court for actions arising under the laws of

  the United States.




                                               3
                                                                            ------·--



Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.4 Page 4 of 56




                                Il.FACTUALBACKGROUND

          14.      Plaintiff is a citizen of the United States. He is free to bring suits to

  resolve civil disputes. The Plaintiff is of a protective class, "African American." Such

  liberty interests are protected and guaranteed to Plaintiff by the Fourteenth Amendment

  to the United States Constitution and by other federal statutes.

          15.     This lawsuit derives from an injury to the Plaintiffs eyes on or about

  December 24, 2017. The Plaintiff purchased from a Whole Food Market, gift-wrapping

  paper, which was manufactured by Defendants Papyrus. The gift-wrapping paper

  incorporated glitter on it. Unknowingly to the Plaintiff, the glitter came off the paper

  quickly covering the table he was working on, his clothes, and his hands. Not noticing the

  glitter on the Plaintiffs hands, he got glitter into his face and eyes.

          16.     The Plaintiff sought medical treatment at a local emergency room hospital

  for the glitter in his eyes on December 26, 2017.

          17.     Plaintiff reported the incident to Whole Foods Market (hereon referenced

  as Whole Foods or WFM) manager, Russell Husted. Mr. Husted took a statement from

  the Plaintiff and assured him that Whole Foods would compensate him for his injuries.

          18.     Liability was clear; because the wrapping paper manufactured by

  Defendants Papyrus had no warning signs on the paper to be careful that glitter would

  come off the gift-wrapping paper or a notice alerting consumers to be careful with the

  wrapping gift paper. However, in this case, the glitter came off the wrapping paper very

  easily covering the table Drake was working on, and the Plaintiffs clothes and hands.

          19.     Plaintiff have handled other products that employ glitter, but the wrapping

  paper manufactured by Defendants Papyrus covered the Plaintiffs hands, and the product

  was difficult to remove from Plaintiffs hands even after repeated washing.


                                                 4
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.5 Page 5 of 56




          20.     After reporting the incident to Whole Foods, the Plaintiff was contacted by

  Gallagher Bassett's adjuster/claims handler and or employee by the name of Tom

  Hinrichsen. Mr. Hinrichsen was difficult to work with and through several emails even

  after months, the negotiations and or settlement did not resolve the case. However the

  Plaintiff tried to find a means to settle the case.

          21.     Plaintiff made contact with Russell Husted again the week of January 7,

  2019. Mr. Husted advised the Plaintiff that he would not get involved in the case

  regarding any settlements, and referred the Plaintiffs claims back to Gallagher Bassett.

          22.     On January 15, 2019 Tom Hinrichsen at Gallagher Bassett contacted the

  Plaintiff. Tom offered an incredibly small settlement to settle the Plaintiffs case. In

  addition, Mr. Hinrichsen attempted to restrict the Plaintiffs ability to take legal action and

  file suit if a problem aroused after the agreement was signed. At this, the Plaintiff felt that

  Gallagher Bassett had violated his constitutional rights.

          23.     It is one thing to offer a small settlement regarding the client that

  Gallagher Bassett is representing, Whole Foods, but to demand that the Plaintiff accept

  such a low figure for companies that Gallagher Bassett does not represent is a violation of

  the Plaintiffs rights to seek proper compensation from all and any parties who have

  harmed him pursuant to the incident described herein. Mr. Hinrichsen also further

  violated the Plaintiffs rights by stating that Drake had to agree to have any disputes

  settled in a state court in Travis County, restricting Plaintiff from filing in federal courts.

          24.     Mr. Hinrichsen did not employ Travis county in his release by chance. In

  2014, the Plaintiff was declared as a vexatious litigant by the perjured testimony of an

  assistant Attorney General in Travis County. The judge who granted the Attorney



                                                  5
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.6 Page 6 of 56




  General's motion was appointed by an employee of the court who claimed to be a judge,

  who wasn't a judge, which is another felony crime.

          25.     As said, Mr. Hinrichsen release stated the Plaintiff could not file any

  disputes in federal court. See Gallagher Bassett Release annexed as Exhibit 1. This was

  also by design of Gallagher Bassett to employ a means to harm the Plaintiff and restrict

  him to have access to all courts in violation of the Plaintiffs constitutional rights.

          26.     Unquestionably, Mr. Hinrichsen is fully aware of the Plaintiffs race,

  African American, and the Plaintiffs involvement with Travis County. Mr. Hinrichsen

  actions barred the Plaintiff from access to the federal courts, which is a serious violation

  of the Plaintiffs rights as pied herein. Gallagher Bassett shall be referred to also as, "GB."




                                 FffiST CAUSE OF ACTION

  COUNT 1.        NEGLIGENCE AND GROSS NEGLIGENCE
                  AS TO DEFENDANT GALLAGHER BASSETT

          27.     Plaintiff incorporates by referencing in these causes of action every

  averments set forth in Plaintiffs original petition. If any averments or requests for relief

  are inconsistent, they are pleaded in the alternative.

         28.      This lawsuit derives from an injury to the Plaintiffs eyes that occurred on

  December 24, 2017. The Plaintiff purchased from a Whole Food Market gift-wrapping

  paper to wrap Christmas gifts. The gift-wrapping paper was manufactured to incorporate

  glitter on it. Unknowingly to the Plaintiff, the glitter came off the gift-wrapping paper

  quickly covering his pants, shirt, and hands. Without noticing the glitter on the Plaintiffs

  hands, he got glitter into his face and eyes.


                                                  6
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.7 Page 7 of 56




          29.     Gallagher Bassett through its employees attempted to deprive the Plaintiff

  of his rights to access to all courts available to him as a citizen of the United States. Tom

  Hinrichsen also included parties to the settlement agreement, which on information and

  belief that had no contract with Gallagher Bassett to settle their liability in the Plaintiff

  claim that is made the basis of this lawsuit. Therefore, if Gallagher Bassett had no

  authority to settle Defendant Schurman, in all probability it had no legal authority to

  settle Defendant Papyrus. Thus, Gallagher Bassett was defrauding the Plaintiff and

  violating his rights, which Gallagher Bassett is guilty of negligence and gross negligence.

          30.      Plaintiff damages against GALLAGHER BASSETT for such actions

  exceed $75,000.00. Gallagher Bassett sought to restrict the Plaintiff access to the courts,

  to force the Plaintiff file in just one particular state court. The settlement agreement

  annexed as Exhibit I is grossly unfair to the Plaintiffs rights and the proposed settlement

  agreement was meant to hinder the Plaintiffs access to the courts, and stifle his

  constitutional rights.

          31.     As a direct and proximate result of the injury caused to the Plaintiff by

  GALLAGHER BASSETT, Drake is requesting the following:

          a).     A declaration that Defendant GALLAGHER BASSETT caused the injury
                  made the basis of this lawsuit and set forth herein and that Plaintiff is
                  legally entitled to receive damages from Defendant GALLAGHER
                  BASSETT;

          b ).    A declaration of the amount of damages sustained by Plaintiff by and
                  through Gallagher Bassett to include the following:

          i)      Mental anguish sustained in the past;


                                               7
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.8 Page 8 of 56




          ii)    Mental anguish that will, in reasonable probability, be sustained in the
                 future;
          iii)    Pre-judgment interest at the highest rate allowed by law; and
          iv)    Post-judgment interest at the highest rate allowed by law.
          v)     An award of attorney's fees, taxable court costs and expenses of litigation
                 to Plaintiff for the prosecution of this matter.

          32.    GALLAGHER BASSETT through its employees, and representatives,

  used unethical tactics to try and deny the Plaintiff just compensation against companies

  that Gallagher Bassett apparently did not represent or have a contract with to resolve their

  liability regarding the glitter incident made basis of this litigation. Gallagher Bassett also

  sought to deny the Plaintiff access to federal courts, violating Plaintiffs constitutional

  rights to access to the courts and a violation of Plaintiffs free speech. GALLAGHER

  BASSETT through its employees, representatives, knowingly used unethical tactics to try

  and deny the Plaintiffs claims against other companies that were liable to the Plaintiff

  claims regarding the glitter incident under color of law.

         33.     As pied, the actions of GALLAGHER BASSETT through its employees,

  and representatives, indeed were to also prevent the Plaintiff access to federal and other

  courts, which effectively prevented Drake from filing suit in violation of 42 USC §1981.

         34.     Defendant      GALLAGHER           BASSETT       through     its   employees,

  representatives, its employees, and agents were negligent in one or more of the following

  negligent acts and/or omissions:

          1).    GALLAGHER BASSETT failing to use reasonable care and fairness in
                 handling and representing Whole Foods Market;
         2).     Gallagher Bassett's failure to take adequate precautions to reasonably
                 settle the Plaintiffs claims against Whole Food Market;

                                                8
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.9 Page 9 of 56




          3).    Gallagher Bassett's failure to properly train, supervise and/or instruct
                 employees on proper and ethical way to settle claims, however, Tom
                 Hinrichsen is a senior level claims handler with Gallagher Bassett, so his
                 actions were intentional with malice. Therefore, his conduct was
                 deliberate to deprive the Plaintiff of his rights;
          4).    Gallagher Bassett's failure to employ proper settlement procedures by
                 employing closer supervision of its employees which was negligent;
          6).    Gallagher Bassett's failure to act as a reasonably prudent company would
                 in a similar circumstance;
          4).    Gallagher Bassett's failure to provide, and maintain an adequate program
                 with instruction material for the employees code of conduct and ethics and
                 how to treat people who are not represented and of a racial group.


         35.     Plaintiff is entitled to compensation as a result of GALLAGHER

  BASSETT representatives, and or negligence.

         36.     Moreover, the principle of res ipsa loquitur applies in the Plaintiff claim

  against Defendant GALLAGHER BASSETT representatives and employees negligence

  causing the Plaintiff damages. Plaintiff is entitled to the doctrine of res ipsa loquitur "if

  the evidence affords a rational basis upon which the jury can conclude that the elements

  of the doctrine required under state substantive law are present." Id.

         37.     Each of these acts and omissions by GALLAGHER BASSETT

  representatives, and employees singularly or in combination with others, constituted

  negligence, which proximately caused Plaintiffs damages. Plaintiff has suffered greatly

  and asks this Court for Exemplary damages against GALLAGHER BASSETT

  representatives, and employees as well as interest, and court cost.

         38.     WHEREFORE, Plaintiff, Drake seeks a judgment against GALLAGHER

  BASSETT representatives, and employees together with interest for damages, costs and

  for such other and further relief as this Court deems proper.

                                                9
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.10 Page 10 of 56




                                    SECOND CAUSE OF ACTION

   COUNT 2.        EXEMPLARY DAMAGES AND VICARIOUS LIABILITY
                   AS TO DEFENDANT GALLAGHER BASSETT


            39.    Plaintiff incorporates by referencing in these causes of action every
   averments set forth in Plaintiffs original petition. lf any averments or requests for relief
   are inconsistent, they are pleaded in the alternative.
            40.    Plaintiffs injuries resulted from Defendant GALLAGHER BASSETT
   representatives, partners, and or counsel gross negligence, which entitles Plaintiff to
   exemplary damages.

            41.    GALLAGHER BASSETT committed actual malice, and negligence,
   which entitles Plaintiff to exemplary damages under California State Codes. Plaintiffs
   injuries resulted from Defendant GALLAGHER BASSETT and its employees gross
   negligence, malice and the Plaintiff is entitled to exemplary damages as authorized by
   California State Codes. (Lisa M v. Henry Mayo Newhall Memorial Hospital (1995) 12
   Cal.4th 291, 296-297 [48 Cal.Rptr.2d 510, 907 P.2d 358]


                                     THIRD CAUSE OF ACTION


   COUNT 3.       VICARIOUS LIABILITY PRINCIPAL-AGENT LIABILITY-
                  ACTUAL AUTHORITY AS TO GALLAGHER BASSETT


            42.   Plaintiff incorporates by referencing in these causes of action every

   averments set forth in Plaintiffs original petition. If any averments or requests for relief

   are inconsistent, they are pleaded in the alternative.

            43.   Tom Hinrichsen has actual authority to act on behalf of GALLAGHER

   BASSETT, but not on behalf of SCHURMAN FINE PAPERS INC that are liable to

   Drake.

                                                 10
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.11 Page 11 of 56




             44.     GALLAGHER BASSETT used unethical tactics to prevent the Plaintiff

   from obtaining just compensation from any and all parties who are liable for his injuries

   through any court that is available to the Plaintiff, and as a result of the glitter incident,

   which made basis for this litigation. Thus, Gallagher Bassett through its employees and

   agents violated California State Codes. (Daniels v. Select Portfolio Servicing, Inc. (2016)

   246 Cal.App.4th 1150, 1178 [201].



                                    FOURTH CAUSE OF ACTION
   COUNT4                   RACE DSCRIMINATION AS TO GALLAGHER BASSETT


             45.     Plaintiff would show that he was the victim of unlawful practices based on

   his race (Black) or (African American) and because of his race the Defendant

   GALLAGHER BASSETT discriminated against him, as specifically set forth below:

        a.   Plaintiff is a Black male.

        b.   GALLAGHER BASSETT was hired to represent Whole Food Market in the

             evident a claim aroused in one of Whole Foods 460 stores nationwide.

   c.        GALLAGHER BASSETT agent conspired to prevent the Plaintiff from obtaining

             just compensation for his damages he incurred regarding gift-wrapping paper

             manufactured by Papyrus that the Plaintiff purchased from a Whole Food store.

             GALLAGHER BASSETT employee and or representatives demanded that the

             Plaintiff sign a settlement contract where he would not be able to file suit in a

             federal court, which violated Plaintiffs rights pursuant to 42USC §1981.

        d.   GALLAGHER BASSETT through its employees and representatives knowingly

             violated the Plaintiffs constitutional rights.


                                                    11
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.12 Page 12 of 56




      e.        The reckless, but intentional actions of GALLAGHER BASSETT through its

                employees and representative can be easily seen by a jury as intent to injure the

                Plaintiff, to prevent him from receiving just compensation for all of the Plaintiffs

                claims against all parties that are liable for his injuries.

           f.    This type of behavior demands punitive and exemplary damages.


                                            FIFTH CAUSE OF ACTION

   COUNT 5.            RESPONDEAT SUPERIOR AS TO
                       DEFENDANT GALLAGHER BASSETT

                46.    Plaintiff incorporates by referencing in these causes of action every
   averments set forth in Plaintiffs original petition. If any averments or requests for relief
   are inconsistent, they are pleaded in the alternative.
                47.    When viewed objectively, Defendant Gallagher Bassett conduct, acts
   and/or omissions described above involved an unspeakable act to take advantage of the
   Plaintiff, considering the probability and magnitude of potential harm to others.
   Defendant Gallagher Bassett employees and representative had actual, subjective
   awareness that Gallagher Bassett had no right to force the Plaintiff to give up his
   constitutional rights to file suit in any court he desires for relief. "Respondeat superior is
   based on a 'deeply rooted sentiment' that it would be unjust for an enterprise to disclaim
   responsibility for injuries occurring in the course of its characteristic activities." (Mary
   M v. City ofLos Angeles (1991) 54 Cal.3d 202, 208 [285 Cal.Rptr. 99, 814 P.2d 1341].
                48.    Defendant GALLAGHER BASSETT conduct rises to the level of gross
   negligence. Accordingly, Plaintiff is entitled to a finding that Defendant GALLAGHER
   BASSETT, its agents, and representatives were grossly negligent regarding their
   demands upon the Plaintiff to abandon his rights to sue, file suits in any court, state or
   federal.


                                                       12
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.13 Page 13 of 56




           49.     Plaintiff would further show that Tom Hinrichsen, an employee of

   GALLAGHER BASSETT actually knew that his actions against the Plaintiff were in

   violation of the Plaintiffs constitutional rights, but Mr. Hinrichsen treatment of the

   Plaintiff was strictly on account of his race, African American. Tom Hinrichsen, a white

   employee of GALLAGHER BASSETT was acting within the course and scope of his

   employment and in the furtherance of the business interest and pursuits of said Defendant

   GALLAGHER BASSETT. In this regard, Plaintiff alleges and contends that each

   negligent act and/or omission on the part of Mr. Hinrichsen employee of GALLAGHER

   BASSETT is imputed to GALLAGHER BASSETT. Defendant GALLAGHER

   BASSETT is vicariously liable for all negligent and grossly negligent acts and/or

   omissions alleged herein to have been peipetrated by its employees.




                              SIXTH CAUSE OF ACTION
                          EOUAL PROTECTION- 42 use § 1983


   COUNT 6.       EOUAL PROTECTION VIOLATIONS
                  AS TO DEFENDANT GALLAGHER BASSETT

          50.     Plaintiff incoiporates by referencing in these causes of action every

   averments set forth in Plaintiffs original petition. If any averments or requests for relief

   are inconsistent, they are pleaded in the alternative.

          51.     The acts committed by Defendant GALLAGHER BASSETT and its

   employees and agents, deprived the Plaintiff Drake, a member of a racial minority, of the

   rights, privileges and immunities guaranteed to citizens of the U.S. of the Fourteenth

   Amendment to the U.S. Constitution.


                                                 13
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.14 Page 14 of 56




           52.     Defendant Gallagher Bassett denied Plaintiff an equal opportunity to have

   his claim for personal injuries considered and settled like white citizens claims are

   settled. Gallagher Bassett also sought to deprive the Plaintiff access to any court to

   correct wrongful actions. This characterization negated any hope for the Plaintiff to

   receive a fair and just settlement from Defendant GALLAGHER BASSETT, who was

   employed by Whole Foods Market to investigate and settle their claims.

           53.    Defendant GALLAGHER BASSETT failed even to attempt to evaluate

   the Plaintiffs claim for personal injuries in any meaningful manner. Therefore, Plaintiff

   believes that GALLAGHER BASSETT conduct was based strictly on his race, African

   American.

           54.    Plaintiff's right to equal protection of the laws under the Fourteenth

   Amendment to the United States Constitution were violated by the conduct of

   GALLAGHER BASSETT and its employees as pied herein.

           55.    Plaintiff has a cause of action for violation of his constitutional right to

   equal protection, under the Civil Rights Act, 42 U.S.C. § 1983.




                          SEVENTH CAUSE OF ACTION
                  DEPRIVATION OF RIGHTS UNDER- 42 use§ 1981


   COUNT 7.       DEPRIVATION OF PLAINTIFFS RIGHTS
                  AS TO DEFENDANT GALLAGHER BASSETT

          56.     Plaintiff incorporates by referencing in these causes of action every

   averments set forth in Plaintiffs original petition. If any averments or requests for relief

   are inconsistent, they are pleaded in the alternative.

                                                 14
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.15 Page 15 of 56




           57.     The acts committed by the Defendant GALLAGHER BASSETT, its

   employees, agents and representatives as pied herein deprived Plaintiff Drake, a member
   of a racial minority, of the rights, privileges and immunities guaranteed to citizens of the

   United States in violation of 42 USC§§ 1981 and the 14th Amendment.

           58.    The acts complained of were carried out by the aforementioned individual

   who is an employee and or representative of Defendant Gallagher Bassett to deprive the

   Plaintiff of his right to access to all courts of law. Defendant GALLAGHER BASSETT

   also deprived the Plaintiff of the enjoyment of all benefits, privileges, terms, and

   conditions of the contractual relationship. Defendant GALLAGHER BASSETT has a

   contractual obligation to treat all claimants the same with respect and not attempt to
   prevent a claimant from receiving the full amount due to them as GALLAGHER

   BASSETT carried out against the Plaintiff.

           59.    It would appear that once Defendant GALLAGHER BASSETT began its

   investigation, that their role was to interfere with the Plaintiffs constitutional rights by

   preventing the Plaintiff from enjoying the right to sue and make and enforce contracts in
   violation of §1981 and Gallagher Bassett violated the Plaintiffs Fourteenth Amendment

   rights. On information and belief, Defendant SCHURMAN FINE PAPERS INC. owns

   Defendant Papyrus. In Gallagher Bassett's release, Exh. 1, Papyrus is listed, however,

   since Schurman Fine Paper, Inc., owns Papyrus, unless Gallagher Bassett have a contract

   with Schurman Fine Papers Inc to settle and manger their claims, Gallagher Bassett

   interfered with the Plaintiffs constitutional rights by forcing the Plaintiff into a settlement

   agreement which would prevent the Plaintiff from receiving just compensation from

   companies that Gallagher Bassett does not even represent or have a contract with to settle

   their claims, and to prevent the Plaintiff from enjoying the right to sue and make and

   enforce contracts in violation of §1981 and Gallagher Bassett violated the Plaintiffs

   Fourteenth Amendment rights.

                                                 15
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.16 Page 16 of 56




           60.    Pursuant to §1981, Plaintiff has every right to make and enforce contracts,
   to sue be parties, give evidence, and to the full and equal benefit of all law, and the
   enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.
   42 use §1981 also protects against impairment by nongovernmental discrimination.
          61.     Thus, Defendant GALLAGHER BASSETT desired to nullify the
   Plaintiffs constitutional rights and his ability to have access to all courts was purposely
   derived to harm the Plaintiff. All of this was to deprive the Plaintiff of a just
   compensation from any and all liable parties that contributed to his injuries, which made
   the basis of this litigation. Whole Foods also has a contractual obligation with the
   Plaintiff or any person who is injured by a product it sells or markets. The actions
   complained of in this petition are not those of Whole Food, but strictly of Gallagher
   Bassett.



                                    EIGHTH CAUSE OF ACTION

   COUNT 8.       MALICE AS TO DEFENDANT GALLAGHER BASSETT

          62.     Plaintiff incorporates by referencing in these causes of action every

   averments set forth in Plaintiffs original petition. If any averments or requests for relief

   are inconsistent, they are pleaded in the alternative.

          63.     Plaintiff further alleges that Defendant GALLAGHER BASSETT by and

   through its acts and/or omissions, and through the acts and/or omissions of its employee,

   as set out and plead herein, exceeded the test for negligence and committed acts and/or

   omissions of gross negligence that amounted to more than momentary thoughtlessness,

   inadvertence or error of judgment. Plaintiff alleges that said acts and/or omissions

   amounted to such an entire want of care as to establish that the act or omission was the


                                                 16
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.17 Page 17 of 56




   result of actual conscious indifference to the rights of the Plaintiff who is of a protective

   class of person. Plaintiff further alleges that the Defendant GALLAGHER BASSETT

   acts and/or omissions of gross negligence created an extreme degree of risk to Plaintiff

   claims against all parties of which were liable to the Plaintiff for the injuries he sustained

   as a result of the glitter gift-wrapping paper. The risk to the Plaintiff is associated with

   the fact that GALLAGHER BASSETT did not see the Plaintiff as a person, but a black

   person, who their employee believed that the Plaintiff could be forced into signing away

   his full rights as a citizen of the United States against companies that GALLAGHER

   BASSETT did not represent. GALLAGHER BASSETT carried out this racially

   motivated, unfair, and bias plan against the Plaintiff, because he is of a protective class of

   person, but also possibly a means to possibly demonstrate to the paper company, Papyrus

   that they should also hire GALLAGHER BASSETT to settle their claims.

          64.     Plaintiff further alleges that the Defendant GALLAGHER BASSETT had

   actual subjective awareness of the fact that by demanding for the Plaintiff to give up his

   rights to file suit in federal courts was a constitutional violation of the Plaintiffs rights.

   These were clear constitutional violations of Plaintiffs rights but, nevertheless, proceeded

   with conscious indifference to the rights, and welfare of the Plaintiff on account of his

   race, African American. In this regard, Plaintiff seeks exemplary damages.




                                                 17
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.18 Page 18 of 56




                                   NINTH CAUSE OF ACTION


   COUNT 9.        AS-APPLIED VIOLATION OF PLAINTIFF'S RIGHT TO FREE
                   SPEECH UNDER THE FIRST AND FOURTEENTH AMEND-
                   MENTS (42 USC §1983) AS TO DEFENDANT GALLAGHER
                   BASSETT


           65.     Plaintiff incorporates by reference all preceding paragraphs and

   allegations as if fully set forth herein.

           66.     The First and Fourteenth Amendments extend to circumstances where a

   person, entity, or company desires to limit or restrict these constitutional amendments.

           67.     By attempting to restrict or limit the Plaintiffs' ability to file suit in any

   court in the United States, which is a lawful activity Defendant Gallagher Bassett have

   explicitly and implicitly chilled Plaintiffs' free expression and free speech, and have

   deprived Plaintiff of his clearly established rights to freedom of speech and expression

   secured by the First and Fourteenth Amendments to the Constitution of the United States.

   Defendant Gallagher Bassett through its employees, agents, and representatives violated a

   clearly established constitutional right of which these agents should have known,

   rendering Gallagher Bassett liable to Plaintiff Drake under 42 U.S. C. § 1983.

           68.     The denial of constitutional rights is irreparable injury per se, and Plaintiff

   Drake is entitled to declaratory and injunctive relief. As a consequence of being denied

   his First Amendment rights, including but not limited to have access to federal courts,

   Plaintiffs experienced significant emotional pain and anguish.

           69.     Plaintiff is entitled to a declaration that Defendant Gallagher Bassett

   violated their First Amendment rights. Additionally, Plaintiff is entitled to damages in an


                                                 18
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.19 Page 19 of 56




   amount to be determined by the evidence and this Court, and the reasonable costs of this

   lawsuit, including their reasonable attorneys' fees.



                                  TENTH CAUSE OF ACTION


   COUNT 10.       FACIAL CHALLENGE TO VIOLATION OF RIGHT TO FREE
                   SPEECH UNDER THE FIRST AND FOURTEENTH AMEND-
                   MENTS (42 USC §1983) AS TO DEFENDANT GALLAGHER
                   BASSETT


           70.     Plaintiff incorporates by reference all preceding paragraphs and

   allegations as if fully set forth herein.

           71.     In 2014, (Travis County) the only court that Defendant Gallagher Bassett

   in its settlement agreement allows Plaintiff to file any litigation just happens to be the

   County where a assistant Attorney General and a court employee conspired to determine

   the Plaintiff as a vexatious litigant. The assistant Attorney General committed perjury

   under oath and the court employee, who wasn't a judge, appointed another judge to hear

   the case. The idea was to force the Plaintiff into a court, which has already committed

   felony crimes against him. The Plaintiff have a First Amendment right to engage in

   expressive activities and filing lawsuits without obtaining advance permission from

   government officials--except where state authorities have committed crimes to

   circumvent this privilege and Defendant Gallagher Bassett desires to capitalize on that

   infringement.

           72.     Further, the Texas vexatious litigant is a state injunction and case law

   clearly specifies that it cannot prevent a party from filing in federal court, yet this was the


                                                 19
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.20 Page 20 of 56




   intend of Defendant Gallagher Bassett. A permitting requirement is a prior restraint on

   speech and therefore bears a heavy presumption against its constitutionality. Berger v.

   City of Seattle, 569 F.3d 1029, 1037 (9th Cir. 2009). The presumptive invalidity and

   offensiveness of advance notice and permitting requirements stem from the significant

   burden they place on free speech.

           73.    U.S. citizen's ability to file lawsuits and argue their cases is free speech.

   Defendant Gallagher Bassett aim was to place unconstitutional prior restraints on

   Plaintiffs First Amendment rights. Therefore, the Plaintiff will continue to be, irreparably

   injured in that he have been, and will be, deprived of his right to free speech under the

   First and Fourteenth Amendments to the Constitution.

          74.     Defendant Gallagher Bassett's desire was to force the Plaintiff into a

   bargain of his constitutional rights of free speech whereas he would receive an incredibly

   small of money in bargaining for the violation of his free speech and rights of 42 USC

   §1981, which also a clear violation of his access to all courts.

          75.     As a consequence of the Defendants' violation of the Plaintiff First and

   Fourteenth Amendment rights, Plaintiff is entitled to injunctive relief, and the reasonable

   costs of this lawsuit, including their reasonable attorneys' fees.




                                                 20
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.21 Page 21 of 56




                               ELEVENTH CAUSE OF ACTION


   COUNT 11.       FACIAL CHALLENGE TO VIOLATION OF RIGHT TO FREE
                   SPEECH UNDER THE FIRST AND FOURTEENTH AMEND-
                   MENTS (42 USC §1983) OVERBREADTH AS TO DEFENDANT
                   GALLAGHER BASSETT


           76.     Plaintiff incorporates by reference all preceding paragraphs and

   allegations as if fully set forth herein.

           77.     Gallagher Bassett bears the burden of justifying any regulation of

   expressive activity in the courts, where the settlement agreement as seen in Exhibit 1,

   expressly targets Plaintiffs ability to exercise free speech. Any restrictions on speech in

   our judicial courts must serve a substantial public interest and must be narrowly tailored

   and applied so as not to burden more speech than is essential.

           78.     Even purportedly neutral regulations, such as time, place, or manner

   restrictions, must be narrowly tailored and must not burden more speech than necessary

   to achieve a substantial governmental interest. In the case at bar, Gallagher Bassett

   cannot identify a substantial governmental interest to served by prohibiting the Plaintiff

   from having access to federal and other state courts, as its settlement agreement demands.

           79.     The settlement agreement that Gallagher Bassett wrote and served upon

   the Plaintiff violate First Amendment protected speech, as the Plaintiff have that right as

   a U.S. citizen in all courts, which makes Gallagher Bassett's settlement agreement

   unconstitutionally overbroad because it does not serve a significant governmental

   interest, is not narrowly drawn, and impermissibly restricts the Plaintiff access to all

   courts in the United States, except one court that have committed actual crimes against


                                               21
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.22 Page 22 of 56




   the Plaintiff was contrived knowingly and intentionally.

           80.        The bargain that Gallagher Bassett demanded that the Plaintiff take by and

   through its settlement agreement in Exhibit 1, restricts Plaintiff's speech in all courts

   which burden far more speech than being narrowly tailored to protect speech as the

   Constitution requires, the Whole Foods, Amazon and all companies that Gallagher

   Bassett represents is also in violation of Gallagher Bassett's excessive power to preclude

   speech. Thus, Plaintiff is deprived of their right to free speech under the First and

   Fourteenth Amendments to the Constitution.

           81.     As a legal consequence of the Defendant Gallagher Bassett violation of

   Plaintiff's First and Fourteenth Amendment rights, as alleged above, Plaintiff is entitled

   to injunctive relief, and the reasonable costs of this lawsuit, including their reasonable

   attorneys' fees.



                                 TWELFTH CAUSE OF ACTION

   COUNT 12.       FACIAL CHALLENGE TO VIOLATION OF RIGHT TO FREE
                   SPEECH UNDER THE FIRST AND FOURTEENTH AMEND-
                   MENTS (42 USC §1983) VAGUENESS AS TO DEFENDANT
                   GALLAGHER BASSETT


           82.     Plaintiff incorporates by reference all preceding paragraphs and

   allegations as if fully set forth herein.

           83.     A state enactment is void for vagueness if the prohibitive terms are not

   clearly defined such that a person or ordinary intelligence can readily identify the

   applicable standard for inclusion and exclusion. Grayned v. City of Rockford, 408 U.S.

   104, 108 (1972).

                                                  22
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.23 Page 23 of 56




           83.    Defendant Gallagher Bassett settlement agreement referenced in Exhibit

   1, restricting speech fail adequately to advise the Plaintiff why the settlement agreement

   was restricting the Plaintiff access to federal courts and any other state courts in Texas,

   subsequently the settlement agreement is unconstitutionally vague on its face in violation

   of the First Amendment and of the due process guarantee of the Fourteenth Amendment

   to the U.S. Constitution.

           84.    Vague and undefined policies also vest the public officials who must

   enforce them with unbridled discretion that may be exercised in an inconsistent or

   discriminatory manner.

           85.    Since Defendant Gallagher Bassett does not provide any logical or legal

   reasons for restricting the Plaintiff to but just one court in its settlement agreement as set

   forth herein, Gallagher Bassett policies or its settlement agreement itself do not provide

   standards to guide the discretion of any courts that would review the settlement

   agreement, whether the settlement agreement apply to particular acts of access to all

   courts. This empowers such any court reviewing the settlement agreement to administer

   the wrongful prohibition of Plaintiffs access to all courts through an arbitrary application.

   In other words, the probation against the Plaintiff have no reasoning or guidelines for any

   court to follow or understand why have Defendant Gallagher Bassett included this

   probation in its agreement.

          86.     Because of Defendant Gallagher Bassett's policies and actions against the

   Plaintiff on account of his race, African American, Plaintiffs have suffered, and continue

   to suffer irreparable harm. Plaintiff is therefore entitled to injunctive relief, and the

   reasonable costs of this lawsuit, including their reasonable attorneys' fees.

                                                23
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.24 Page 24 of 56




                              THIRTEENTH CAUSE OF ACTION

   COUNT 13.       DECLARATORY JUDGMENT AND INJUNCTION
                   (28 USC §2201. et seg.l AS TO GALLAGHER BASSETT


           87.     Plaintiff incorporates by reference all preceding paragraphs and

   allegations as if fully set forth herein.

           88.     An actual controversy has arisen and now exists between Plaintiffs and

   Defendants concerning Plaintiffs' rights under the United States Constitution. A judicial

   declaration is necessary and appropriate at this time as to Counts IX through XII above.

           89.     Plaintiffs desire a judicial determination of his rights against Defendant

   Gallagher Bassett as they pertain to Plaintiffs' right to speak, and have access to all

   judicial courts without being subjected to a prior restraint or "to the court or the County"

   regulations that are unreasonable, that are not narrowly tailored to serve a substantial

   governmental interest, and violates the Plaintiffs rights as pied herein.

           90.     To prevent further violation of Plaintiffs' constitutional rights by

   Defendant Gallagher Bassett, it is appropriate and proper that a declaratory judgment

   issue, pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57, declaring that Gallagher

   Bassett's actions against the Plaintiff is unconstitutional.

           91.     Furthermore, pursuant to 28 U.S.C. § 2202 and Fed. R. Civ. P. 65, it is

   appropriate and hereby requested that this Court issue a permanent injunction prohibiting

   Defendant Gallagher Bassett from its restrictions on Plaintiff's access to all judicial

   courts to the extent that those restrictions are unconstitutional, and to prevent the ongoing

   violation of Plaintiffs' constitutional rights. Plaintiff is suffering irreparable harm from

   Gallagher Bassett's unconstitutional policies contained in its settlement agreement,

   monetary damages are inadequate to remedy their harm, and the balance of equities and

   public interest both favor a grant of injunctive relief.

                                                     24
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.25 Page 25 of 56




                              FOURTEENTH CAUSE OF ACTION


   COUNT 14.       STRICT PRODUCTS LIABILITY AGAINST DEFENDANT
                   PAPYRUS AND SCHURMAN DESIGN DEFECT


             92.   Plaintiff incorporates by reference all preceding paragraphs and

   allegations as if fully set forth herein.

             93.   At all times material to this action, the Defendants Papyrus and Schurman

   are retailers of paper and greeting card products are responsible for the injuries that the

   Plaintiff sustained as pied herein. Defendants Papyrus and Schurman operate over 40

   (Forty) stores throughout the state of California. Defendants Papyrus and Schurman

   operate over 4 stores in San Diego, California.

             94.   Defendants Papyrus and Schurman, prior to the time that Plaintiff

   purchased the wrapping paper product, designed, manufactured, constructed, fabricated,

   tested,    inspected, analyzed, recommended, merchandised, marketed, advertised,

   promoted, sold, prepared and maintained the ground beef product and its component parts

   which were intended by Defendants Papyrus and Schurman to be used or consumed for

   all purposes to which such gift wrapping paper products are commonly or foreseeable

   used or consumed.

             95.   Defendants Papyrus and Schurman knew or should have known, that the

   glitter gift-wrapping paper product was to be purchased and used without prior inspection

   for defects by the person or persons by whom it was intended to be used.

             96.   Defendants Papyrus and Schurman knew or should have known that said

   glitter gift-wrapping paper were unsafe for their intended and/or foreseeable uses by


                                               25
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.26 Page 26 of 56




   reason of the defects in their design, ingredients, components, additives, testing,

   inspection, and fabrication, as set forth herein, so that injuries to users were foreseeable

   to occur when the aforementioned products were used in a manner in which they were

   intended to be used, or in the manner that were foreseeable by folding the gift wrapping

   paper around an object such as a box-the glitter came off the gift-wrapping paper

   without difficulty unknowingly to the Plaintiff

           97.     At all times relevant hereto, the glitter gift-wrapping paper product

   referenced above was defectively designed/processed and was sold and marketed in an

   unsafe condition, including but not limited, to the following ways: a). the manner the

   glitter was adhered to the paper; b). the type of glitter used, knowing that consumers will

   be folding the glitter gift-wrapping paper c). the glitter gift-wrapping paper labels(failed

   to warn the Plaintiff and other consumers); d). and packaging were defectively designed,

   manufactured, assembled and/or supplied such that the product caused injury to the

   Plaintiff due to the glitter coming off of the glitter gift-wrapping paper product which

   Defendants Papyrus and Schurman employees knew that the glitter would come off

   easily, but unknown to consumers like the Plaintiff Drake who used the paper product.

          98.     The defective design of the glitter gift-wrapping (hereon the glitter gift-

   wrapping referred to also as GGWP) paper product caused it to pose a danger to an

   ordinary adult consumer, such as Plaintiff Drake, and could have been fatal to an infant

   or child that ingested the paper or placed the glittered paper in its mouth.

          99.     Furthermore, the risk of danger inherent in the design, construction, and

   manufacturing of the GGWP and labels of the product outweighed the benefits of the

   design. Due to the defective design of the manufacturing and labels, the product created a

   risk of serious injury and/or death to a child. Furthermore, there existed safer alternative

   designs that were economically feasible for Defendants Papyrus and Schurman by

                                                26
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.27 Page 27 of 56




   employing a better manufacturing process that would keep the glitter on the paper. There

   existed no adverse consequences to Defendants Papyrus and Schurman gift-wrapping

   paper product, which would result from implementation of an alternate design other than

   possibly increase cost.

            100.    The glitter gift-wrapping paper manufactured and sold by Defendants

   Papyrus and Schurman was not reasonably safe in construction because, at the time that it

   left the control of Defendants Papyrus and Schurman, the product deviated materially

   from the design specifications that most paper manufactures of gift wrapping paper

   allowed in employing glitter on its greeting cards and other gift type of items.

            101.    Defendants Papyrus and Schurman owed a duty to the Plaintiff to

   manufacture a product that would not be harmful to him or other consumers.

           102.     Because the Plaintiff suffered injuries as a direct and proximate result of

   Defendants Papyrus and Schurman breaches of duty, Defendants Papyrus and Schurman

   is strictly liable to the Plaintiff for his injuries.

           103.     As a direct and legal result of the aforementioned defective product,

   Defendants Papyrus and Schurman are strictly liable in tort for the damages sustained by

   the Plaintiff as set forth hereinbefore.

           104.     Defendants Papyrus and Schurman consciously disregarded the rights of

   others, including but not limited to Plaintiff in that Defendants Papyrus and Schurman

   consciously,     wantonly,     recklessly    and/or     intentionally   designed,   manufactured,

   fabricated, produced, tested or failed to test, inspected or failed to inspect, failed to

   provide suitable warnings and/or instructions, distributed, advertised and marketed the

   subject GGWP paper product in such a manner that Defendants Papyrus and Schurman

   knew or should have known, was highly probable that harm would result and that the

   glitter products, which were dangerous, hazardous, and unsafe for the uses and purposes

   for which they were designed, marketed, advertised, and promoted. See Exhibit 2.

                                                     27
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.28 Page 28 of 56




                                  FIFTEENTH CAUSE OF ACTION


   COUNT 15.       FAILURE TO WARN AGAINST DEFENDANTS
                   PAPYRUS AND SCIDJRMAN

           105.    Plaintiff incorporates by referencing m these causes of action every

   averments set forth in Plaintiffs original petition. If any avennents or requests for relief

   are inconsistent, they are pleaded in the alternative.

           106.    Defendants Papyrus and Schunnan had a duty to the Plaintiff and to the

   general public who use their gift-wrapping products to warn of possible danger of danger

   by using their GGWP and other glitter gift products. An infant or child ingesting the

   glitter on the GGWP product or getting the glitter in one's eye has been known to cause

   blindness, and it could cause chocking in infants and smaller children. In fact, a state

   agency in California has posted a written hazard in using glitter type of products.

           107.   At the aforementioned times in this complaint, when Defendants Papyrus

   and Schurman manufactured, designed, assembled, tested, inspected, maintained,

   produced, fabricated, analyzed, distributed, prepared, recommended, and promoted the

   GGWP product that is the subject of this lawsuit as set forth above, the product was

   defective as a result of Defendants Papyrus and Schunnan failure to give a clear, specific,

   and adequate warning by sign, label, or otherwise as to the dangers of the glitter on their

   paper products and its component parts, thereby making Defendants Papyrus and

   Schurman GGWP and other glitter paper products unsafe for their intended purposes.

           108.   Plaintiff injuries, harm, damage, detriment, and losses were the direct and

   proximate result of Defendants Papyrus and Schunnan failure to warn, and therefore the

   Plaintiff is entitled to damages as described herein.

                                                28
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.29 Page 29 of 56




           109.   Defendants Papyrus and Schurman are liable to the Plaintiff, because

   Defendants Papyrus and Schurman: 1). "fail[ed] to exercise reasonable care" and

   "increase[d] the risk of ... harm" to the Plaintiff by failing to place warning labels on the

   GGWP and other glitter products that it manufactures and designs, and or they failed to

   install signs in their retail stores, warning of 'Possible Hazard in using their glitter

   Products' or any other notification to the Plaintiff or consumers of possible danger of

   injury; 2). "the harm is suffered because of reliance of the Plaintiff that Defendants

   Papyrus and Schurman would take reasonable steps to protect him from injury, which

   Defendants Papyrus and Schurman failed to do so. The Plaintiff trusted the Defendants

   Papyrus and Schurman owned retail stores that injured him because of the brand name.

           110.   The a risk of harm was undoubtedly inherent to Defendants Papyrus and

   Schurman because of articles that have been published regarding the dangers of glitter.

   See Exhibits 2, and 3. Defendants Papyrus and Schurman knew or should have known

   that Plaintiff and the general public was at risk of using their glitter paper products, but

   put sales came before consumer safety. Insuring the safety of the Plaintiff that the glitter

   products marketed by Defendants Papyrus and Schurman wasn't a priority. Defendants

   Papyrus and Schurman was fully aware of the danger prior to the Plaintiffs injury.

           111.   Defendants Papyrus and Schurman through its employees failure to place

   any warning signs on their GGWP or glitter paper products was obvious negligence, thus

   this was the causative nexus that caused Plaintiffs injury. Since Defendants Papyrus and

   Schurman provided no warning labels on it glitter paper products of possible injury,

   consumers like the Plaintiff used Defendants Papyrus and Schurman GGWP (glitter

   products) unsuspectingly of the danger that existed-therefore, Defendants Papyrus and

   Schurman are liable for Plaintiffs damages.

                                                 29
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.30 Page 30 of 56




            112.   Defendants Papyrus and Schurman caused injury to the Plaintiff by failing

   to take adequate measures and provisions of safety when it knew that there was a

   probability that injury could be caused by its glitter paper products. There were no signs

   on Defendants Papyrus and Schurman GGWP glitter paper products warning the Plaintiff

   of possible injury, as shown on the label of the glitter gift-wrapping paper that injured the

   Plaintiff as shown in the annexed Exhibits 4 and 5.

            113.   Defendants Papyrus and Schurman through its employees knew or should

   have known that their glitter paper products could cause serious injuries to the eyes of its

   users.

            114.   Defendants Papyrus and Schurman are guilty of inadequately warning the

   Plaintiff as well as others consumers who may use there glitter paper products of

   potential dangers.

            115.   Defendants Papyrus and Schurman failed to employ reasonably safety

   protections to protect the Plaintiff from injury, by failing to take practical safety

   provisions of notifying the Plaintiff of possible dangers on the label of the GGWP. The

   inadequate warnings and lack of warnings of the labels of their GGWP glitter product,

   and lack of signs in the retail stores to alert the Plaintiff of such danger of being injured

  · was a substantial factor in bringing about the injuries that the Plaintiff sustained.

            116.   Defendants Papyrus and Schurman was negligent, careless, and is guilty of

   other wrongdoings and actions described herein, which caused Plaintiff to suffer injuries

   and damages as described herein with particularity, as described throughout this

   compliant.

            117.   As a direct and proximate cause of the Defendants Papyrus and Schurman

   negligence in failing to warn, the Plaintiff suffered extreme pain, and anguish, requiring

   immediate emergency medical attention.

                                                 30
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.31 Page 31 of 56




            118.    The Plaintiff was injured when the unknowingly the glitter from the

   GGWP covered his hands which he purchased from a retail store that sold Defendants

   Papyrus and Schurman products. Plaintiff reported the incident to the Whole Foods retail

   store. Defendants Papyrus and Schurman knew or should have known that its gift-

   wrapping that contained glitter could cause injury to the Plaintiff and other consumers.

            119.    Papyrus and Schurman were aware that glitter in their paper product could

   cause injury to consumers because of published articles of injuries. Exhibits 4, 5. Yet,

   there were no warning labels suggesting to Plaintiff that the glitter might cause injury.

            120.    A wholesaler, retailer, or distributor can be held liable in negligence for

   the sale of a defective product or for failure to warn if it fails to detect a dangerous

   condition that it could have discovered during the course of a normal inspection while the

   product was in its possession. 1 The Defendants Papyrus and Schurman failure to provide

   adequate warning of the dangers of using their product manufactured with glitter

   (GGWP) allowed Plaintiff to be injured, thus Defendants Papyrus and Schurman were

   negligence. 2 Legal consequences should be attached to the use of a product when

   consumers are unaware of the dangers of using such product.

           121.     The product (GGWP) in this case is also merchantable, which means

   "what an ordinary consumer might expect to use." 13 Drake J.

        [A] manufacturer is strictly liable in tort when an article he places on the market, knowing
   that it is to be used without inspection for defects, proves to have a defect that causes injury to a
   human being' and that 'liability is not one governed by the law of contract warranties but by the
   law of strict liability in tort.'" Rivera, Offic. Trans. Slip Op. at 6 (quoting Greenman, 377 P.2d at
   900-01). "The purpose of such liability is to insure that the costs of injuries resulting from
   defective products are borne by the manufacturers that put such products on the market rather
   than by the injured persons who are powerless to protect themselves.'' Greenman, 377 P.2d at
   901; see also Mendoza, 97 D.R.R. at 499.

      2
       Strict product liability is a legal rule that says a seller; distributor or manufacturer of
   a defective product is liable to a person injured by that product regardless of whether the
   defendant did everything possible to make sure the defect never happened.

                                                    31
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.32 Page 32 of 56




            121.    This case warrants the strict liability doctrine because of Defendant

   Defendants Papyrus and Schurman defects for failure to provide suitable instructions or

   warnings on the label on its glitter paper products. In the case at bar, liability for failure

   to warn should be imposed because unquestionably Defendants Papyrus and Schurman


   Rivera v. Superior Pkg., Inc., 132 P.R. Dec. 115, 127, 1992 Juris P.R. 165.


   had knowledge or should have had knowledge that glitter in other paper product previous

   to the Plaintiffs injury has caused severe injuries in other consumers. See Exhibits 4, 5,

   and 3. Agric. L. at 337. The danger of a consumer losing an eye, or other injuries in itself

   should have swayed Defendants Papyrus and Schurman to place warning in their stores

   or labels on their glitter products "that the glitter on this product could cause blindness or

   injury to the eyes" "thoroughly wash hands after use." Plaintiff would not have purchased

   the GGWP if he were warned that injury might occur from using or handling the product.

           122.     There is an implied warranty that Defendants Papyrus and Schurman

   provides to the Plaintiff and other consumers who purchase their products in retail stores.

   The doctrine of implied warranty is a derivative of strict liability. 3 The principle of

   implied warranty as widely described "[i]n most of the states of the Union, is [that] the

   person who serves or sells a food product for human consumption tacitly warrants that

   the product is healthy and appropriate for consumption by man." 75 D.P.R. at 73-74.

    3
      [T]he justification for the strict liability has been said to be that the seller, by marketing his
   product for use or consumption, has undertaken' and assumed a special responsibility toward any
   member of the consuming public who may be injured by it; that the public has the right to and
   does expect, in the case of products which it needs and for which it is forced to rely upon the
   seller, that reputable sellers will stand behind their goods; that pnblic policy demands that the
   burden of accidental injuries caused by products intended for consumption be placed on those
   who market them, and be treated as a cost of production against which liability insurance can be
   obtained; and that the consumer of such products is entitled to the maximum protection at the
   hands of someone, and that the proper persons to afford it are those who market the product.
   Mendoza, 97 D.P.R. at 499 (quoting Section 402A of the Restatement of Torts (Second),
   Restatement of Torts (Second) (Am. Law Inst. 1965) at 349-50).


                                                    32
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.33 Page 33 of 56




           123.    At all times material to this action, Defendants Papyrus and Schurman

   failed to place warnings on their GGWP and other glitter paper product to alert

   consumers of possible dangers to be careful in using the GGWP glitter product because

   of possibly injury to consumer's eyes. It wasn't the fact that Defendants Papyrus and

   Schurman wasn't aware of the dangers of using glitter in their paper products, Exhibits 4,

   5, 6, 7 but Defendants Papyrus and Schurman didn't care about the ramifications of

   consumers using a product that could cause injury to the end user. Defendants Papyrus

   and Schurman knew or should have known that employing glitter in their product could

   cause injury to the Plaintiff and the general public because the glitter would come off in

   consumers hands, but took no steps to protect the Plaintiff or the public.

          124.    Defendants Papyrus and Schurman knew or should have known that the

   ultimate users or consumers of the GGWP and other glitter paper product would not, and

   could not have known that the product could cause injury to the Plaintiff. But safety

   wasn't a concern to Defendants Papyrus and Schurman because the company knew of the

   potential harm that glitter can cause to the eyes from reports of injuries previous to the

   Plaintiffs injury that were available to Defendants Papyrus and Schurman online Exhibits

   4, 5, 6, 7, but Defendants Papyrus and Schurman failed to take adequate measures to

   prevent his injuries. More specifically, Defendants Papyrus and Schurman were negligent

   and breached its duty of care in the foll owing non-excluding ways:

                  a).     Failing to manufacture GGWP a glitter paper products that was not
                          a danger to consumers such as the Plaintiff;

                  b).     Failing to alert the Plaintiff and other consumers that the GGWP
                          and other glitter paper product might cause serious injuries by
                          placing warnings on the label of their paper products that employ
                          glitter. See the label of the glitter gift-wrapping paper that injured
                          the Plaintiff, annexed as Exhibits 3;
                                                 33
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.34 Page 34 of 56




                  c).       Failing to place warning signs in or around the retail stores that
                            sold Defendants Papyrus and Schunnan GGWP and other glitter
                            paper products alerting consumers that the glitter could cause
                            serious injuries to the eye and other parts of the body. Exhibit 3;

                  d).       Failing to protect the Plaintiff and public in general from injury;


          125.    Defendants Papyrus and Schunnan breach of duty proximately caused

   injury to the Plaintiff, Drake, which resulted in the following damages:

          a).     Actual and future pain and suffering;
          b).     Actual and future mental anguish;
          c).     Physical impainnent;
          d).     Medical expenses, past and future.
          e).     And other damages as pied herein.

          126.    As a result of the negligent acts and omissions of Defendants Papyrus and

   Schurman Plaintiff, Drake has suffered the following damages:

          (a)     Medical expenses in the past;
          (b)     Medical expenses that, in reasonable probability, will be incurred in the
                  future;
          (c)     Physical pain and suffering sustained in the past;
          (d)     Physical pain and suffering that, in reasonable probability, will be
                  sustained in the future;
          (e)     Mental anguish sustained in the past;
          (f)     Mental anguish that, in reasonable probability, will be sustained in the
                  future;
          (g)     Physical impainnent sustained in the past;

           (h)    Physical impainnent that, in reasonable probability, will be sustained in
                  the future;




                                                  34
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.35 Page 35 of 56




           127.   Plaintiff seeks unliquidated damages within the jurisdictional limits of this

   Court. Plaintiff also seeks damages for past and future physical pain. Plaintiff seeks

   damages for past and future mental anguish.

           128.   Plaintiff seeks damages in an amount that exceeds $75,000.00 from the

   above defendants

           129.   Plaintiff pleads Exemplary damages. Plaintiff injury resulted from

   Defendants Papyrus and Schurman gross negligence, which entitle Plaintiff to exemplary

   damages.

          130.    As a direct and proximate result of the injury caused to the Plaintiff, he

   was seriously injured. Plaintiff requests the following:

          a).     A declaration that Defendants Papyrus and Schurman caused the injury
                  made the basis of this lawsuit and that Plaintiff is legally entitled to
                  receive damages from Defendants Papyrus and Schurman;

          b).     A declaration of the amount of damages sustained by Plaintiff in the
                  subject injury to include the following:

          i)      Reasonable and necessary medical expenses in the past;

          ii)     Reasonable and necessary medical expenses that will, m reasonable
                  probability, be incurred in the future;

          iii)    Physical pain and suffering sustained in the past;

          iv)     Physical pain and suffering that will, in reasonable probability, be
                  sustained in the future;

          v)      Mental anguish sustained in the past;

          vi)     Mental anguish that will, in reasonable probability, be sustained in the
                  future;

          vii)    Physical impairment sustained in the past;


                                                35
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.36 Page 36 of 56




          viii)   Physical impairment that will, in reasonable probability, be sustained in
                  the future;

          ix)     Pre-judgment interest at the highest rate allowed by law; and

          x)      Post-judgment interest at the highest rate allowed by law.

          xi)     An award of attorney's fees, taxable court costs and expenses of litigation
                  to Plaintiff for the prosecution of this matter.

          c).     A declaration by the Court that Defendants Papyrus and Schurman
                  will be ordered to put warning labels on their glitter paper products
                  that consumer could be injured if glitter gets in their eyes.

          131.    Upon Plaintiff Eric Drake purchasing the GGWP glitter gift-wrapping

   paper product from a retail store that carried Defendants Papyrus and Schurman products,

   he had no foreseeable notice that the glitter employed on the wrapping paper would be a

   danger to him, but the dangers were reasonably foreseeable to Defendants Papyrus and

   Schurman.

          132.    Plaintiff Drake was a foreseeable user of the glitter gift-wrapping paper

   product that he purchased on or about December 24, 2017, but he wasn't warned that the

   glitter employed in the gift-wrapping might cause him injury.

          133.    As alleged herein, as a direct and proximate result of Defendants Papyrus

   and Schurman acts and omissions, and the unreasonably dangerous and defective

   characteristics of glitter employed in the GGWP and their other gift-wrapping paper

   products that were known to Defendants Papyrus and Schurman, and as a result, Plaintiff

   Drake suffered severe physical injuries, and mental anguish. Plaintiff has also incurred

   medical expenses, medical care, and treatment. The Plaintiff seeks actual and punitive

   damages from Defendants Papyrus and Schurman.


                                                36
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.37 Page 37 of 56




           134.    Plaintiff Drake losses were the legal and proximate result of the defects

   associated with the glitter that was manufactured in Defendants Papyrus and Schurman

   GGWP and other gift-wrapping paper product which was manufactured, distributed,

   marketed, or sold by Defendants Papyrus and Schurman including but not limited to

   Defendants Papyrus and Schurman, failure to provide adequate instructions for use and

   warnings of the risks of substantial harm associated with the foreseeable use of said

   products. Plaintiff has suffered physical and emotional damages.

           135.   WHEREFORE, Plaintiff, Drake seeks a judgment against Defendants

   Papyrus and Schurman together with interest for damages, costs and for such other and

   further relief as this Court deems proper.




                                                37
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.38 Page 38 of 56




                               SIXTEENTH CAUSE OF ACTION


   COUNT 16.       FALSE AND MISLEADING ADVERTISING IN VIOLATION OF
                   BUSINESS & PROFESSIONS CODE§ 17200. et seq. (UNFAIR AND
                   FRAUDULENT CONDUCT PRONGS OF THE ACT) AGAINST
                   DEFENDANTS PAPYRUS AND SCHURMAN


           136.    Plaintiff incorporate by reference all other paragraphs in this Complaint as

   it fully set forth herein and further alleges as follows.

           137.    Business and Professions Code § 17200, et seq., prohibits any "unfair,

   deceptive, untrue or misleading advertising." For the reasons discussed above and pied

   herein, Defendants Papyrus and Schurman engaged in unfair, untrue and misleading
   advertising in violation of Business and Professions Code§ 17200.

           138.    The Plaintiff is a "person" pursuant to the definitions set forth in Business

   and Professions Code § 1720 I.

           139.    As alleged herein, Plaintiff has standing to pursue this claim as Plaintiff
   has suffered injury as a result of Defendants Papyrus and Schurman actions. Specifically,

   Plaintiff was injured as a result of the glitter paper product as described herein, which

   glitter paper product was sold to the Plaintiff was misleading labeled because the label
   failed to state that the glitter gift-wrapping paper product could cause injury to the

   Plaintiff. If such a warning were on the labeling of Defendants Papyrus and Schurman
   GGWP products, the Plaintiff would not have purchased or used the product, and neither

   would any reasonable minded person. In fact, Plaintiff would not have even handled the

   glitter product of Defendants Papyrus and Schurman, if he had known Defendants

   Papyrus and Schurman advertising claims omitted the possibility of being injured by the

   glitter product, which an omittance of fact and by Defendants Papyrus and Schurman

   advertising this important fact, makes the advertising misleading thus false. See Exhibit 3


                                                 38
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.39 Page 39 of 56


            140.   Defendants Papyrus and Schurman concealed and failed to disclose that its

   GGWP glitter paper product could cause injury to consumers. In ads on its own website,

   Defendants Papyrus and Schurman never even suggests that glitter could cause injuries to

   its users.

           141.    As    alleged    m   the    preceding    paragraphs,   the   acts,   omissions,

   misrepresentations, practices and non-disclosures constitute "unfair" practices within the

   meaning of California Business & Professions Code § 17200.

           142.    Defendants Papyrus and Schurman business practices, as alleged herein,

   are unfair because: 1). The injury to consumer is substantial; 2). The injury is not

   outweighed by any countervailing benefits to consumers or competition; and 3).

   Consumers could not reasonably have avoided the information because Defendants

   Papyrus and Schurman mislead the consuming public by failing to warn and inform the

   public of the dangers of glitter. Moreover, there were reasonably available alternatives to

   further Defendants Papyrus and Schurman legitimate business interests, other than the

   conduct described herein. (Better manufacturing process of the glitter paper, warnings on

   the label of the glitter product and or refusal to use glitter).

           143.    Defendants Papyrus and Schurman business practices as alleged herein are

   fraudulent because they are likely to deceive consumers into believing that Defendants

   Papyrus and Schurman glitter paper products are safe to handle and use without harm to

   the consumer. Defendants Papyrus and Schurman advertisement of their glitter paper

   products were designed to conceal and not inform the general public of a problem that

   could and have in other consumers caused severe life changing injuries.

           144.    Plaintiff was misled into purchasing Defendants Papyrus and Schurman

   products by Defendants Papyrus and Schurman deceptive conduct described herein.

                                                  39
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.40 Page 40 of 56




   Defendants Papyrus and Schurman misrepresentations and omissions were uniform and
   would be considered material to the average consumer.
           145.    There were reasonably available alternatives to further Defendants
   Papyrus and Schurman legitimate business interests, other than conduct described herein.
           146.    All of the conduct alleged herein is continuing to occur in Defendants
   Papyrus and Schurman business. Defendant's wrongful conduct is part of a pattern or
   generalized course of conduct repeated on thousands of occasions daily.


                            SEVENTEENTH CAUSE OF ACTION
   COUNT 17.       FALSE AND MISLEADING ADVERTISING IN VIOLATION OF
                   BUSINESS & PROFESSIONS CODE§ 17500. et seq. AGAINST
                   DEFENDANTS PAPYRUS AND SCHURMAN

           147.    Plaintiff incorporate by reference all other paragraphs in this Complaint as

   it fully set forth herein and further alleges as follows.

           148.    As alleged herein, Plaintiff has sanding to pursue this claim as Plaintiff

   has suffered injury as a result of Defendants Papyrus and Schurman actions. Specifically,

   Plaintiff was injured due to GGWP product as described herein, which glitter paper

   product was sold by Defendants Papyrus and Schurman that was misleading labeled

   because the label failed to state that GGWP product could result in injuries. If such a

   warning were on the labeling of Defendants Papyrus and Schurman glitter products, the

   Plaintiff would not have purchased or handled the product, and neither would thousands

   of other consumers. Plaintiff would not have purchased the GGWP had he known

   Defendants Papyrus and Schurman advertising claims were false.

           149.    Defendants Papyrus and Schurman violated the Business & Professions

   Code § 17500 by publicly disseminating false, misleading, and unsubstantiated

   advertisements regarding Papyrus and Schurman GGWP, glitter paper product.

                                                  40
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.41 Page 41 of 56




           150.    Defendants Papyrus and Schurman false, misleading and unsubstantiated

   advertisements were disseminated to increase the sales of their products.

           151.    Defendants Papyrus and Schurman knew or should have known their

   advertisements for their glitter paper products were false and misleading. Furthermore,

   Defendants Papyrus and Schurman publicly disseminated the false and misleading

   advertising. Even if Defendants Papyrus and Schurman claims that their glitter paper

   products are safe, it is without question the glitter gift-wrapping paper that the Plaintiff

   purchased from Whole Foods was not safe. The Plaintiff have in his possession a large

   piece of the actual GGWP paper that caused him injury for his the jury to inspect. This

   evidence has been under the control and possession of the Plaintiff at all times.

           152.   Plaintiff has suffered harm as a result of because Defendants Papyrus and

   Schurman false and misleading advertisements induced him to purchase a product, which

   ultimately caused severe injuries to the Plaintiff.




                                                 41
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.42 Page 42 of 56




                             EIGHTEENTH CAUSE OF ACTION


   COUNT 18.       BREACH OF IMPLIED WARRANTY OF MERCHANTABLITY
                   AND DUTIES AGAINST DEFENDANTS PAPYRUS AND
                   SCHURMAN


           153.    Plaintiff incorporate by reference all other paragraphs in this Complaint as

   it fully set forth herein and further alleges as follows.

           154.   Defendants Papyrus and Schurman were negligent because glitter paper

   products have been known to have caused injuries to consumers.

           155.    Even though there were no prior warnings of danger of possible injury on

   Defendants Papyrus and Schurman glitter paper product label sold, distributed,

   wholesaled, or produced by Defendants Papyrus and Schurman, pursuant to federal law,

   there is an implied warranty to all of its customers, including the Plaintiff, who use such

   products. The doctrine of implied warranty is a derivative of strict liability. As seen on

   the package labeling, there were no warnings to consumers that the glitter on the gift-

   wrapping paper product could cause injury. See Exhibit 2.

           156.    The implied warranty of merchantability requires that the product and its

   container meet certain minimum standards of quality, chiefly that the product be fit for

   the ordinary purposes for which such goods are sold (U.C.C. § 2-314). This requirement

   includes a standard of reasonable safety. Plaintiff relied on Defendants Papyrus and

   Schurman skills or judgment to manufacture gift-wrapping paper that would be safe to

   fold and use as intended-subsequently, there is an implied warranty that the goods shall

   be reasonably fit for such purpose."


                                                 42
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.43 Page 43 of 56




           157.    At the time that Defendants Papyrus and Schurman manufactured,

   marketed, distributed, supplied, retailed, and/or sold their glitter paper products to the

   Plaintiff and other consumers, they knew or should have known that there were a

   probability that their glitter gift-wrapping paper products could cause injuries to

   consumers.

           158.   Defendants Papyrus and Schurman intended and impliedly warrant its

   paper and gift product to be free from defects, and or harmful elements, that could cause

   injury to its users or consumers when using the product for its intended purposes.

   Defendants Papyrus and Schurman at all times relevant had reason to believe that the

   GGWP product in question could cause injury if the glitter got into a consumer's eye.

   The GGWP wasn't fit for its intended purpose by the general public and therefore a

   violation of(U.C.C. § 2-315).

           159.   The glitter gift-wrapping paper product not having the proper label wasn't

   an oversight, but an intentional act committed by Defendants Papyrus and Schurman to

   lure consumers into buying its gift-wrapping paper products-knowing that their glitter

   products had the full potential to cause injury to the Plaintiff and others who use it for its

   intended purposes.

           160.   Plaintiff Drake was an intended user of the GGWP glitter paper products

   manufactured, sold, and marketed by Defendants Papyrus and Schurman. And it was

   common knowledge by Defendants Papyrus and Schurman that glitter in paper products

   have caused injuries to consumers prior to Plaintiff Drake's injury.

           161.   Due to Defendants Papyrus and Schurman wrongful conduct as alleged

   herein, Plaintiff Drake could not have known about the nature of the risks and possible

   harm in using Defendants Papyrus and Schurman GGWP glitter gift-wrapping paper

   product until he used the product which resulted in injury to the Plaintiffs eyes.

                                                43
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.44 Page 44 of 56




           162.    Contrary to any arguments that glitter in gift-wrapping paper products

   wasn't known to Defendants Papyrus and Schurman, there have been published articles

   on injuries to consumers who have sustained life-altering injuries, lost of an eye and or

   blindness as a result of using glitter. See Exhibit 4. Of course, if consumers were aware
   of this problem, they would not buy glitter gift-wrapping paper products because the

   value of this type of gift-wrapping paper does not out weigh the danger in using the paper

   product. Defendants Papyrus and Schurman knew or should have known that their gift-
   wrapping glitter paper products had the potential to cause him to Plaintiff and other

   consumers. Because Defendants Papyrus and Schurman failed to place any warnings on

   its glitter gift-wrapping paper products label packaging warning Plaintiff that the product
   wasn't safe or fit for their intended use and purpose, thus the Defendants Papyrus and

   Schurman was negligent and gross negligent.

           163.   As alleged herein, as a direct and proximate result of Defendants Papyrus

   and Schurman breached their warranties and duties. Defendants Papyrus and Schurman

   acts and omissions, and the unreasonably dangerous and defective characteristics of their
   gift-wrapping glitter paper product caused the Plaintiff to be harmed, suffer continually

   severe physical injuries, and emotional distress.

           164.   Plaintiff Eric Drake has incurred medical expenses and care and treatment.

   The Plaintiff seeks actual and punitive damages from Defendants Papyrus and Schurman

   as alleged herein.

                                 NINETEENTH CAUSE OF ACTION

   COUNT 19.      NEGLIGENCE - PAPYRUS AND SCHURMAN

           165.   Plaintiff incorporates by referencing in these causes of action every

   averments set forth in Plaintiffs original petition. If any averments or requests for relief

   are inconsistent, they are pleaded in the alternative.


                                                 44
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.45 Page 45 of 56




              166.   Defendants Papyrus and Schurman owed a duty to the Plaintiff to use
   reasonable diligence in protecting him and the general public from injury.
              167.   Plaintiffs injuries and damages were proximately caused by the negligent
   conduct of Defendants Papyrus and Schurman. Defendants Papyrus and Schurman
   negligent acts and/or omissions are generally described above and include, but are Iiot
   limited to, failing to properly inspect the glitter gift-wrapping paper product that injured
   Plaintiff before placing said GGWP glitter paper product on the market for the Plaintiff to
   purchase, handle, and use, and failing to place warning signs on the glitter product to
   inspect closely prior to use of the GGWP product because the glitter could cause eye
   injury, and have caused eye injury to others.
              168.   The glitter gift-wrapping paper product that Defendants Papyrus and
   Schurman manufactured, distributed, marketed, and sold was not reasonably safe because
   adequate warnings or instructions were not provided on the packaging including, but not
   limited to, a warning that the gift-wrapping paper product contained foreign objects
   (glitter) and that consumers should be careful not to get the glitter in consumers eyes.
              169.   Defendants Papyrus and Schurman breached this duty and were therefore
   negligent.
              170.   Defendants Papyrus and Schurman owed the plaintiff a duty to use
   reasonable care in the manufacture, distribution, and sale of its product to prevent bodily
   !IlJUry.
              171.   Defendants Papyrus and Schurman breached this duty and was therefore
   negligent in failing to exercise reasonable care in the manufacture of the product to
   prevent physical injuries of consumers who uses the product.
              172.   Defendants Papyrus and Schurman its employees, employees, agents, and
   representatives were negligent of one or more of the following negligent acts and/or
   om1ss10ns:
              a).    Defendants Papyrus and Schurman failing to alert the Plaintiff and other
                     consumers that the glitter gift-wrapping paper product that they sold to the
                     Plaintiff and other consumers was in fact not safe for its intended use;

                                                  45
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.46 Page 46 of 56




           b).    Defendants Papyrus and Schurman retailers failed to be truthful and
                  honest with the Plaintiff, and that Whole Foods would pay for all damages
                  relating to his injury relating to the glitter gift-wrapping paper product that
                  caused injury to the Plaintiffs eye;

           f).    Defendants Papyrus and Schurman failed to employ warning signs on the
                  labels of the GGWP glitter gift-wrapping paper products of potential
                  danger of possibly injury to consumers that used the GGWP glitter gift-
                  wrapping product on its label, as well as signs in their retail stores that is
                  clearly visible warning consumers of possible injury before releasing the
                  GGWP glitter gift-wrapping paper product on the market in retail stores
                  and ultimately to the Plaintiff and the general public to consume.


           173.   Plaintiff is entitled to compensation as a result of Defendants Papyrus and

   Schurman representatives, and or negligence.

           174.   Moreover, the principle of res ipsa loquitur applies in the Plaintiff claim

   against Defendants Papyrus and Schurman representatives and employees negligence

   causing the Plaintiff damages. Plaintiff is entitled to the doctrine of res ipsa loquitur "if

   the evidence affords a rational basis upon which the jury can conclude that the elements

   of the doctrine required under state substantive law are present." Id.

          175.    Each of these acts and omissions by Defendants Papyrus and Schurman

   representatives, and employees singularly or in combination with others, constituted

   negligence, which proximately caused Plaintiff's damages. Plaintiff has suffered greatly

   and asks this Court for Exemplary damages against Defendants Papyrus and Schurman

   representatives, and employees as well as interest, and court cost.



                                                46
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.47 Page 47 of 56




           176.   Plaintiff is entitled to compensation for Defendants Papyrus and Schurman

   negligent conduct as described herein. Defendants Papyrus and Schurman knowingly

   caused Plaintiff to be injured as pied herein. As a consumer, the Plaintiff had not

   anticipated that using the GGWP gift-wrapping paper would injure him, thus the

   reasonably anticipated standard is not applicable. Plaintiff pleads special and exemplary

   damages against Defendants Papyrus and Schurman for knowingly with intent causing

   the injuries that the Plaintiff sustained on or about December 24, 2017. Each of these acts

   and omissions by the Defendants Papyrus and Schurman, singularly or in combination

   with others, constituted negligence, which proximately caused Plaintiffs extensive

   injuries and damages.

          177.    WHEREFORE, Plaintiff, Drake seeks a judgment against Defendants

   Papyrus and Schurman representatives, and employees together with interest for

   damages, costs and for such other and further relief as this Court deems proper.




                                              47
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.48 Page 48 of 56




                                   TWENTIETH CAUSE OF ACTION


   COUNT 20.       RESPONDEAT SUPERIOR DEFENDANTS
                   PAPYRUS/SCHURMAN

           178.   Plaintiff incorporates by referencing m these causes of action every

   averments set forth in Plaintiffs original petition. If any averments or requests for relief

   are inconsistent, they are pleaded in the alternative.

           179.   When viewed objectively, Defendants Papyrus and Schurman conduct,

   acts and/or omissions described above involved conduct that put the Plaintiff and other

   consumers at risk of injury, considering the probability and magnitude of potential harm

   to others. Defendant Defendants Papyrus and Schurman employees and representative

   had or should have had actual, subjective awareness that there have been consumers who

   have been injured by glitter.

           180.   Defendant Defendants Papyrus and Schurman conduct rises to the level of

   gross negligence. Accordingly, Plaintiff is entitled to a finding that Defendants Papyrus

   and Schurman, its agents, and representatives were grossly negligent in releasing gift-

   wrapping paper that employed glitter without notifying the Plaintiff and other consumers

   of the risk of using said glitter gift-wrapping paper by employing such warnings on the

   label of the GGWP or by having signs or some type of warnings in the retail stores or at

   least online for the Plaintiff and other consumers to be informed. "Respondeat superior is

   based on a 'deeply rooted sentiment' that it would be unjust for an enterprise to disclaim

   responsibility for injuries occurring in the course of its characteristic activities." (Mary

   M v. City ofLos Angeles (1991) 54 Cal.3d 202, 208 [285 Cal.Rptr. 99, 814 P.2d 1341].

   Defendant Schurman is vicariously liable for all negligent and grossly negligent acts

   and/or omissions alleged herein to have been perpetrated by its employees.



                                                48
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.49 Page 49 of 56




                               TWENTY-FIRST CAUSE OF ACTION

   COUNT 21.        DECEPTIVE AND UNFAIR TRADE PRACTICES
                    DEFENDANTSPAPYRUSANDSCHULMER


           181.   Plaintiff incorporates by referencing in these causes of action eveiy

   averments set forth in Plaintiffs original petition. If any averments or requests for relief

   are inconsistent, they are pleaded in the alternative.

           182.   Pursuant to California state and federal laws, Plaintiff pleads a cause

   of action against Defendants Papyrus and Schurman its agents, representatives, retailers

   and partners for deceptive and unfair trade practices.

           183.   The Plaintiff is a 'consumer' as defined under the California's Code Ann.

   §§ Cal. Bus. & Prof. Code §§ 17200 through 17594, Fair Business Practices Act. Plaintiff

   sought a creative looking gift-wrapping paper for Christmas gifts of 2017. Unknowingly

   to the Plaintiff, Defendants Papyrus and Schurman through its employees, agents,

   partners, and retailers engaged in acts or practices declared unlawful by Cal. Bus. & Prof.

   Code §§ 17200 through 17594, and Cal. Civ. Code §§ 1750 through 1785. Plaintiff

   further shows as follows:

     a. Defendants Papyrus and Schurman, its partners, agents, and its representative's
        actions were deceptive when they failed to disclose to the Plaintiff and other
        consumers that their glitter gift-wrapping paper could cause serious injuiy.
        Defendants Papyrus and Schurman knew or should have known that glitter have
        injured consumers severely-including causing blindness. See Exhibit 5. Thus,
        Papyrus and Schurman are guilty of an 'Unconscionable Action,' of exposing
        Drake and other consumers to such risks for profit. This type of action is a violation
        under "California Code" § 17202, and Cal. Civ. Code § 1780 allows for damages.
                                                 49
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.50 Page 50 of 56




     b. The actions of Defendants Papyrus and Schunnan, its partners, agents, employees,
        retailers, and representatives were unfair and deceptive practices and evasive
        against the Plaintiff, which caused the Plaintiff injuries through their reckless,
        intentional, and negligent conduct of failing to warn consumers like the Plaintiff of
        the real dangers of handling, folding, and using its glitter gift-wrapping paper.
        Defendants Papyrus and Schunnan breached its reasonable care for Plaintiffs
        safety. The breach was a producing cause of the Plaintiffs damages. In fact, "[e]ven
        a truthful statement may be deceptive if it has a capacity or tendency to deceive."
    c. Cal. Bus. & Prof. Code § 17200 broadly prohibits unfair and deceptive practices "in
        the conduct of' a consumer transaction, which is defined as "the sale, purchase,
        lease, or rental of goods, services, or property, real or personal, primarily for
        personal, family, or household purposes." The court in, Garner v. Academy
        Collection Service, Inc., 2005 WL 643680, held that issuance of a credit card was a
        consumer transaction because it involved the sale and purchase of a service, i.e. the
        extension of credit.
    d. False, misleading, or deceptive acts or practices in the conduct of any trade or
        commerce are hereby declared unlawful and are subject to action by the consumer
        protection division under the federal statute: Federal Trade Commission Act 15
        U.S.C. §§ 41-58.

       FEDERAL UNFAIR AND DECEPTIVE TRADE PRACTICES

    e. Defendants Papyrus and Schunnan also violated Federal Trade Commission Act
        (FTC Act) (15 USC §45) Section 5, [5(a)] because Defendants Papyrus and
        Schunnan conduct could and have affected consumers nationwide.

        1.       Having gift-wrapping paper that employ glitter, which could cause
                 blindness was likely to cause substantial injury to the Plaintiff and other
                 consumers.
       2.        Injury to consumers cannot be reasonably avoided because Defendants
                 Papyrus and Schunnan through its employees, partners, and retailers are
                 willing to risk injury to consumers nationwide for profit;


                                              50
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.51 Page 51 of 56




         3.            Since Defendants Papyrus and Schurman is willing to be untruthful to
                       consumers, its misleading representations, omissions, and practices are
                       material.
         5.            Defendants Papyrus and Schurman conduct is not outweighed by the
                       countervailing benefits to consumers.


        184.         Again under the deceptive trade practices acts, an unfair or deceptive acts or
   practices, the Plaintiff do not have to show or prove that a claim or representation was
   intended to deceive, the Plaintiff only need to present to the Court that Defendants
   Papyrus and Schurman and its management, agents, employees, partners, retailers, or
   representatives actions had the capacity or tendency to deceive. However, in this case, the
   Plaintiff can show the Court that Defendants Papyrus and Schurman intended purpose
   was to deceive not only Drake, but also unsuspecting other consumers that the glitter gift-
   wrapping paper was safe, when it was not safe to use. The capacity to deceive can be
   found without a finding that anyone has actually been deceived:


              a).     Plaintiff only has to establish that an act or practice is unfair or deceptive;


          b).         Plaintiff must demonstrate that the practice has an impact upon public
                      interest.


              185.     It was a deceptive act or practice for Defendants Papyrus and Schurman,
   its partners, agents, its employees, retailers, and or its representatives to violate federal
   and or state laws.


              a).      By all the ways pied herein in this original petition;


          b).         By Defendants Papyrus and Schurman violating federal and state civil
                      laws.
              186.     The above-described actions were committed by Defendants Papyrus and
   Schurman willfully, wantonly and with reckless disregard for the rights of Plaintiff.
                                                    51
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.52 Page 52 of 56




                              TWNETY-SECOND CAUSE OF ACTION

   COUNT 22.      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                  DEFENDANTS PAPYRUS/SCHULMER AND GALLAGHER
                  BASSETT


           187.   Plaintiff incorporates by referencing in these causes of action every

   averrnents set forth in Plaintiffs original petition. If any averrnents or requests for relief

   are inconsistent, they are pleaded in the alternative.

          188.    Defendants GALLAGHER BASSETT through its employees and agents

   caused intentional infliction of emotional distress upon the Plaintiff. Defendant

   GALLAGHER BASSETT, through its employees and agents were fully aware that the

   company did not have a contract with Papyrus to settle or manage its claims. That

   Defendant GALLAGHER BASSETT plotting to deny Drake access to federal courts.

   This action of Gallagher Bassett was carried out against Plaintiff on account of his race,

   African American. Defendants Papyrus and Schulmer caused intentional infliction of

   emotional distress by marketing GGWP that the company knew or should have known

   could cause severe injuries, including blindness. Defendants Gallagher Bassett, Papyrus

   and Schulmer conduct was intentional and reckless and it caused intentional infliction of

   emotional distress by:


          a).     Defendant GALLAGHER BASSETT extreme and outrageous conduct in
                  demanding that the Plaintiff sign a release which included the company,
                  Papyrus, who manufactured the gift-wrapping paper that caused the
                  Plaintiff injuries, though GALLAGHER BASSETT had no authority to
                  represent, manage Papyrus claims or authority to settle claims on behalf of
                  Papyrus;
                                                 52
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.53 Page 53 of 56




           b).     Defendants GALLAGHER BASSETT extreme and outrageous conduct
                   went beyond all possible bounds of decency. For the actions of
                   GALLAGHER BASSETT was intended to, and did in fact cause the
                  Plaintiff emotional distress.
           c).    Defendants Papyrus and Schulmer extreme and outrageous conduct went
                  beyond all possible bounds of decency when it exposed children and
                   adults to the real possibility of being injured. It was emotionally disturbing
                  that Defendants Papyrus and Schurman allowed its gift-wrapping paper
                  with glitter to be placed on the market for sale when Defendants Papyrus
                  and Schurman knew or should have known that glitter has caused
                  consumers to go blind.


           189.   Defendants GALLAGHER BASSETT, PAPYRUS and SCHULMER

   extreme, outrageous, negligent conduct through its employees was a proximate cause of

   the Plaintiff's emotional distress, injuries, and damages as set forth herein.

           190.   To sustain an award of punitive damages, Plaintiff must prove, by a

   preponderance of the evidence, that the Defendant committed a tortious act, and by clear

   and convincing evidence that the act was accompanied by conduct and a state of mind

   evincing malice or its equivalent. Since Defendant GALLAGHER BASSETT through its

   employees knew that GALLAGHER BASSETT violated Drake's constitutional rights to

   sue pursuant to 42 USC §1981, Gallagher Bassett was aware of their actions.

           191.   Defendant GALLAGHER BASSETT through its employees and agents

   actions were to obviously rob the Plaintiff of his proper compensation relating to the

   incident described in this petition for damages. GALLAGHER BASSETT goal was to



                                                  53
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.54 Page 54 of 56




   deprive the Plaintiff of any compensation. Therefore, the Plaintiff is requesting punitive

   damages for the emotional distress that the Defendants caused with an intent to harm the

   Plaintiff by the Defendant GALLAGHER BASSETT.


                                          DAMAGES

           192.   As a direct and proximate result of GALLAGHER BASSETT, PAPYRUS

   and SCHULMER conduct, Plaintiff has suffered damages.

           193.   Plaintiff has suffered and is continuing to suffer mental anguish on

   account of Defendant GALLAGHER BASSETT and Defendants Papyrus and Schurman

   actions and conduct as pied herein. Plaintiff is seeking an order from this Court decreeing

   that Defendants will pay the Plaintiff damages as set forth herein in this original petition

   of $250,000.00.

          194.    In addition, Plaintiff by this action, seeks compensatory and punitive

   damages as pied herein, expert witness fees, cost, interest, and other causes of actions

   pied herein and for all other monies and damages to which he may be entitled and:

          •   Attorneys' fees for preparation and trial;

          •   Attorneys' fees if there is to be an appeal to the Seventh Court of Appeals;

          •   Attorneys' fees ifthere is to be an appeal to the U.S. Supreme Court;

          •   Incidental damages;
          •   Past mental anguish;
          •   Future and past emotional distress;
              1. Trebled damages for knowingly and willfully causmg harm to the
                  Plaintiff;
              2. Plaintiff respectfully requests that the Court grant additional damages as
                  already pied herein and for declaratory judgment and other causes pied
                  herein.

                                               54
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.55 Page 55 of 56




                         ATTORNEYS' FEES. COSTS & INTEREST


           l 9S.   Plaintiff incorporates by referencing in these causes of action every

   averments set forth in Plaintiffs original petition. If any averments or requests for relief

   are inconsistent, they are pleaded in the alternative.


          196.     Plaintiff hereby sues for the recovery of reasonable attorneys' fees, costs

   of court and pre-and post-judgment interest at the highest rates to which he is entitled.


                                   REQUEST FOR JURY TRIAL

          196.     Plaintiff hereby requests a jury trial on all matters set forth in his original

   petition as pied to this Honorable Court.



                                     PARYER FOR RELIEF


          197.     Plaintiff prays for a judgment against Defendant GALLAGHER

   BASSETT and Defendants Papyrus and Schurman it agents, employees, retailers, and

   representatives and each of them as follows:


          1.       Special damages for Plaintiff in the amount of $2S0,000.00 against

                   Gallagher Bassett;

          2.       General damages for Plaintiff in an amount to be determined at trial;

          3.       Punitive Damages in an amount to be determined at trial;

          4.       Cost of suit;

          S.       Attorney fees for preparation and trial;

                                                 SS
Case 3:19-cv-00192-CAB-WVG Document 1 Filed 01/28/19 PageID.56 Page 56 of 56



            6.     Attorney fees ifthere is to be an appeal to the U.S. Supreme Court;

            7.     Incidental damages;

           8.      Past and future emotional distress;

           9.      Trebled damages for willfully causing harm to the Plaintiff;

           10.     Prejudgment interest;

           11.     Injunctive and Declaratory Relief;

           12.     For such other and further relief as the court deems just and proper.



                                            PRAYER

           198.    WHEREFORE PREMISES CONSIDERED, Plaintiff hereby prays that he

   is awarded compensatory damages, reasonable attorneys' fees, costs of court and pre-

   judgment and post-judgment interest at the highest rates to which he is entitled to receive;

   and for such other proper relief to which Plaintiff is entitled. And grant such other and

   further relief as the Plaintiff as prayed for in its entirety and as it appears reasonable and

   just, to which Plaintiff shows himself entitled.



                                                         Respectfully submitted,




                                                         E.V. Drake
                                                         P.O. Box 20084
                                                         St Simons Island, Georgia 30318
                                                         912-281-7100
                                                         1egal .Ii tigati on. org@gmail.com


                                                56
